Title: To Benjamin Franklin from John Emery, 19 September 1778
From: Emery, John
To: Franklin, Benjamin


Sir
Bilbao 19 Sept. 1778
By you kind favours with which you honourd me the 23d March last I was Informd that the King of France had orderd the Payment of 400,000 Livers in America for the use of the Owners and Captors of the Two Prizes taken by Cap. Babson last year and Confiscated at Nantes. Last week arrived here one of the Officers of Cap. Babsons Ship and informs me No Order has appeard in America for the Payment, therefore your further Interposition in this affair and Instructions how we are to Apply for it will be gratefully acknowledg’d by Your Most Obedient Servant
Jno Emery
Should an Order be sent for the Payment Pray let it be to me as agent to Owners & Captors.
Honle Benjamin Franklin Esqr.
 
Addressed: Honbl. Benjamin Franklin Esqr / Commissioner of Congress / at Passy / Near Paris
Endorsed: Emery about the Prize Money Bilbao 9. Sept 1778.
